

116 S4384 RS: K2 Veterans Advocacy Act of 2020
U.S. Senate
2020-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 546116th CONGRESS2d SessionS. 4384IN THE SENATE OF THE UNITED STATESJuly 30, 2020Mr. Sullivan (for himself and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsSeptember 15, 2020Reported by Mr. Moran, without amendmentA BILLTo require the Secretary of Veterans Affairs to address exposure by members of the Armed Forces to toxic substances at Karshi-Khanabad Air Base, Uzbekistan, and for other purposes. 1.Short titleThis Act may be cited as the K2 Veterans Advocacy Act of 2020.2.Study on exposure by members of the Armed Forces to toxicants at Karshi-Khanabad Air Base in Uzbekistan(a)Agreement and studyNot later than 60 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall enter into an agreement with the Administrator of the Agency for Toxic Substances and Disease Registry for the Administrator to complete, not later than two years after the date of the enactment of this Act, a study to identify and assess any causation or correlation between—(1)exposure to toxicants at the Karshi-Khanabad (K2) Air Base in Uzbekistan during the period beginning on October 7, 2001, and ending on November 21, 2005; and(2)incidents of cancer and other diseases or illnesses experienced by individuals who were members of the Armed Forces during the period described in paragraph (1) and exposed to toxicants as described in such paragraph.(b)ElementsThe study conducted under subsection (a) shall include the following:(1)An assessment regarding the conditions of Karshi-Khanabad Air Base, Uzbekistan, during the period beginning on October 1, 2001, and ending on December 31, 2005, including an identification of toxic substances contaminating the Air Base during such period.(2)An epidemiological study of the health consequences of individuals who were members of the Armed Forces deployed to the Air Base during such period.(c)Support for study(1)In generalThe Secretary shall provide the Administrator with assistance in carrying out the study required by subsection (a), including by gathering such information as the Administrator may consider useful in carrying out the study, including environmental sampling data relative to any location included in the study.(2)Obtaining information concerning exposureAssistance under paragraph (1) provided by the Secretary of Veterans Affairs shall include compiling information on exposure described in subsection (a)(1) and any head of a Federal department or agency with information concerning such exposure, including the Secretary of Defense, shall provide the Secretary of Veterans Affairs with such information concerning such exposure as the Secretary of Veterans Affairs considers appropriate for purposes of the study required by subsection (a). (d)Report(1)In generalNot later than two years after the date of the enactment of this Act, the Secretary shall submit to the appropriate committees of Congress a report on the matters covered by the study completed under subsection (a).(2)ContentsThe report required by paragraph (1) shall include the following:(A)The findings of the Administrator with respect to the study completed under subsection (a).(B)A description of—(i)the benefits administered by the Secretary that a veteran may be eligible to receive by reason of being exposed to toxic substances at Karshi-Khanabad Air Base, Uzbekistan, while serving in the Armed Forces; and(ii)the outreach conducted by the Secretary to inform such veterans of such benefits.(3)Appropriate committees of Congress definedIn this subsection, the term appropriate committees of Congress means—(A)the Committee on Veterans’ Affairs and the Committee on Armed Services of the Senate; and(B)the Committee on Veterans’ Affairs and the Committee on Armed Services of the House of Representatives. (e)Inclusion of Uzbekistan in certain registries and programsSection 201(c)(2) of the Dignified Burial and Other Veterans’ Benefits Improvement Act of 2012 (Public Law 112–260; 38 U.S.C. 527 note) is amended, in the matter preceding subparagraph (A), by striking Afghanistan or Iraq and inserting Afghanistan, Iraq, or Uzbekistan.September 15, 2020Reported without amendment